Citation Nr: 1719121	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to July 31, 2015 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to December 12, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  He earned the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board previously considered and remanded this case in January 2015. 

In a March 2017 rating decision, the RO granted TDIU compensation beginning on December 12, 2016.  However, the issue of TDIU is inferred as part and parcel of the Veteran's claim for an increased rating for PTSD and evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the question of entitlement to TDIU prior to December 12, 2016 remains before the Board on appeal.


FINDINGS OF FACT

1. Throughout the period on appeal, evidence shows generally similar symptoms from his PTSD that cause occupational and social impairment, with deficiencies in most areas.  

2. The Veteran stopped working on December 31, 2010 and his PTSD signs and symptoms prevented him from maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for TDIU have not been met beginning January 1, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA is to provide claimants with notice and assistance in substantiating a claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the Veteran's PTSD claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in July 2010, July 2015, and January 2017.  

Following the remand directives, the agency of original jurisdiction (AOJ) obtained the July 2015 examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 
22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  While the claim for PTSD was on appeal, the Veteran initiated a formal claim for TDIU from which the RO scheduled the January 2017 examination.  The RO issued a rating decision in March 2017 that considered the evidence added to the record since the January 2015 Board remand, to include the January 2017 VA examination report and VA treatment records from El Paso from 2006 to 2017, as it relevant to the PTSD issue.  The Board accepts the March 2017 rating decision as adjudication in place of a supplemental statement of the case and finds no prejudice to the Veteran by continuing to a decision on the merits as the Veteran was provided a list of the evidence considered in a notification letter.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (stating that the Board may consider additional evidence not considered by the AOJ if it first secures a waiver from the claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) (stating that a CAVC or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order). The Board has carefully reviewed the record and determines that there has been substantial compliance and is no additional development is needed.  

The Veteran will not be prejudiced as a result of the Board's adjudication of his claims.  

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, own name.  Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the criteria for a 70 percent rating, but not 100 percent, for PTSD have not been met for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.

The Board finds that the evidence shows that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  Treatment records from May 2010 show PTSD symptoms of nightmares, walking around the house looking around the windows, racing thoughts, anxiousness, hyper-startle reactions, and flashbacks.  The provider noted the Veteran was alert and oriented, had fair insight and judgment, impaired short-term memory, good eye contact, denied suicidal/homicidal ideations and psychosis, denied hallucinations, had a positive depression screen, and appeared neat and clean but reported times when his wife had to tell him to clean up because of his hygiene.  The provider assigned a global assessment of functioning (GAF) score of 60.  

During the July 2010 examination, the Veteran reported being married since 1975, a positive relationship with his wife, maintaining regular contact with his children, limited social life, enjoying working on his yard and his home, and functioning fairly in areas such as self-care, employment, schooling, family functioning, physical health, social interacting, and recreational pursuits.  The examiner recorded recurrent and intrusive distressing thoughts and dreams, intense psychological distress at exposure to cues of trauma, physiological reactivity to exposure to cues of trauma, avoidance of thoughts/feelings and people/places associated with trauma, markedly diminished interest or participation in significant activities, feeling detached or estranged from others, restricted affect, sleep difficulty, irritability or anger outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, problems with short-term memory, interpersonal discomfort in crowds, and isolative preferences.  The examiner found the Veteran clean and neatly groomed, with normal speech, cooperative and friendly attitude, normal affect, depressed mood, intact attention, full orientation, normal thought with no delusions, intact judgment and insight, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no suicidal or homicidal ideations, good impulse control, the ability to maintain personal hygiene, no problems with activities of daily living, normal memory but some difficulty attending to tasks that require sustained concentration and focus, and ability to manage finances.  The examiner classified the Veteran's overall PTSD symptoms as generally moderate in severity and assigned a 62 GAF score.

An August 2010 treating provider noted recurrent memories, sleep problems, anxiousness, lack of focus, losing concentration, racing thoughts, irritability, hypervigilance, checking door locks, and little noises making the Veteran get up and check the house.  The Veteran was alert, oriented, with anxious/depressed mood, restricted affect, racing thoughts, fair judgment and insight, impaired short-term memory, issues with concentration and memory, good eye contact, no suicidal or homicidal ideations, no psychosis, casually dressed, and well groomed.  In another August visit, the Veteran endorsed now and then having trouble showering and doing activities of daily living, for which his wife prompted him.  In September and October 2010, the Veteran had generally similar symptoms but also reported anger, frustration, and anxiety at work and the provider assigned a GAF score of 60.  Treatment records from November 2010, December 2010, January 2011, and February 2011 show similar anxiety symptoms and intrusive thoughts/nightmares and objective findings with no suicidal or homicidal ideations, good grooming, and a continued GAF score of 60.    

After the Veteran's retirement at the end of 2010, he reported increased marital stress from being home all the time.  Treating providers from May, July, and August 2011 assigned lower GAF scores of 55.  During August 2011 treatment, the Veteran reported an incident during a thunder storm with sounds reminiscent of war where he was up all night pacing, checking the perimeter, looking down the street at his daughter's house, and actually pulling out his pistol, not to hurt himself but because he felt he needed protection.  In September and October 2011 treatment, he noted that sounds of a sonic boom and helicopters near his home preempted flashbacks, he often argued with his wife, he felt worthless and unmotivated, and he was only excited for his children, everything else was blunted.  The Veteran continued to have normal speech, appropriate appearance, logical and linear thought, no suicidal or homicidal ideations, no hallucinations, and GAF scores of 56.  During November 2011 treatment, the Veteran reported that he did not want to do anything and admitted to ideas of self-harm now and then but cared about his family.  

January and February 2012 treatment records show the Veteran with high anxiety all the time, sleep problems secondary to nightmares, anxious mood, normal speech, appropriate grooming, linear and logical thought, no suicidal or homicidal ideations, no psychosis, and a 55 GAF score.  In January, he discussed a trip to his grandson's Marine graduation where he struggled with the large crowd, had to remove himself at one point, and was anxious and angry on the highway.  In a February 2012 statement, the Veteran wrote that he had very few friends or interests.  The Veteran's treating psychiatrist wrote in a May 2012 letter that in the past, the Veteran had his wife help remind him of the need to shower, shave, wear clean clothes, and other activities of daily living; he became hopeless from time to time and wondered about the purpose of his life; he had difficulty with public places due to intrusive thoughts; and he had a GAF score of 50.  In a July 2012 letter, the Veteran's clinical social worker wrote that he struggled with sleep, had intrusive nightmares that woke him up, experienced a very heightened sense of hypervigilance, felt doom daily, questioned his purpose, struggled with restaurants and crowds of people including family, often isolated himself, completed rituals of checking doors, windows, and rooms, and had a GAF score of 50. 

During March 2013 treatment, the Veteran noted anxiety, crowds upsetting him, and now and then having suicidal feelings - saying he had done "stupid things" but made a commitment to his family and no longer wanted to hurt them.  August 2013 treatment records show continued symptoms of sleep problems, racing thoughts, nightmares, anxiousness, irritability, stressed mood, and a GAF score of 51 but normal speech, appropriate appearance, linear and logical thought, no suicidal or homicidal ideations, and no psychosis.  In September 2013, the Veteran recounted a trip to visit his family but feeling uncomfortable outside his home and getting emotionally drained from personal interactions.  For a period of a few months, the Veteran's wife visited their daughter and the Veteran was alone at home.  He discussed his activities of checking the perimeter of his house regularly, speaking to his wife every other day, working on his home, cleaning, watching football, going on a fishing trip with a group of other veterans and befriending another Marine, and going to a close friend's home for Thanksgiving.  See December 2013, January 2014 treatment.  

During April 2014 treatment, the Veteran endorsed severe anxiety, thinking about suicide, and feelings of harm to others now and then.  In July 2014, he reported increased paranoia at night.  August, September, and October 2014 treatment records show the Veteran reported being up at night often with racing thoughts of worry and thoughts of war, having anger, taking his dog for a walk every morning, and the sonic boom sounds scaring him and causing him to hit the ground.  Providers noted stressed/anxious mood, appropriate appearance, normal thought, no suicidal or homicidal ideations, and no psychosis.  In January and March 2015 treatment, the Veteran reported hypervigilance, irritability, lack of trust, poor sleep, anxiety, depression, intrusive memories, thoughts of suicide but no plan, intrusive nightmares, racing thoughts, temper issues, hallucinations associated with trauma/flashbacks, and feeling like hurting those who disagree with him.  Providers noted normal speech, appropriate appearance, and no psychosis.  In May, June, and July 2015, the Veteran had pressured speech, stressed mood, and reported arguing with his wife.  He had appropriate appearance, no suicidal or homicidal ideations, and a negative depression screen.

During the July 2015 examination, the Veteran reported being married for 42 years, having regular contact with his children despite them living at a distance, and his symptoms being triggered by loud noises such as helicopters from the hospital by his home.  The examiner recorded recurrent and intrusive distressing memories and dreams, dissociative reactions, intense or prolonged psychological distress at exposure to cues, marked physiological reactions to cues of trauma, avoidance of distressing thoughts and feelings associated with trauma, avoidance of external cues of trauma, persistent negative emotional state, markedly diminished interest or participation in significant activities, feeling detached or estranged from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impaired impulse control and denial of suicidal or homicidal ideations, delusions, or hallucinations.  The examiner found the Veteran alert and oriented, with appropriate affect, fully cooperative, maintaining good eye contact, and showing continuous and clear thought.  He marked the 70 percent criteria and noted that the Veteran was able to manage his finances. 

During September, October, and December 2015 treatment, the Veteran noted struggles with change or having company in his home, enjoying researching on his iPad, good communication with his family but waiting for things to change, feeling doom, and feelings of suicide from time to time.  Providers noted he was very hypervigilant, with mixed mood, expressive affect, clear speech, appropriate appearance, racing thoughts, and no homicidal ideations or psychosis.  In February 2016, the Veteran both endorsed and denied suicidal thoughts.  March and May 2016 treatment shows reports of difficulty with depression and anxiety during April, May, and June because of the parallel with his in-service stressors; the Veteran was alert, oriented, neatly dressed, pleasant, and cooperative, had logical and linear thought, spoke clearly and coherently, and denied thoughts of harm to self or others.  July 2016 treatment shows that the Veteran reported thoughts of suicide and hallucinations: hearing things from time to time.    

In a September 2016 letter, the Veteran's treating psychiatrist wrote that the Veteran had reported periods of not being able to shower, eat, or do daily hygiene and isolating; past thoughts of hurting others, like harming the post master; ideas of harm to himself; intrusive thoughts; hallucinations; and nightmares.  An October 2016 client progress note shows severe PTSD with nightmares, angry outbursts, regression of memories of traumas, severe social isolation, poor hygiene, and rapid speech.  The social worker indicated disheveled appearance, full orientation, impaired judgment, impaired insight, impaired short-term memory, rapid and pressured speech, agitation, anxious and angry mood, decreased libido, fatigue, ideas of harm but resisting them, no plans/means to harm, no attempts to harm, auditory and visual hallucinations, and paranoid delusions.  In January 2017, the Veteran noted that he now and then gets feelings of suicide but knows he has to be strong for his family.  January and February 2017 providers found the Veteran alert, oriented, neatly dressed, with normal thought processes, and normal speech.

During the January 2017 examination, the Veteran reported that he has difficulty with bright lights, fireworks, loud noises, family activities, and being in restaurants, crowds, or stores.  The examiner summarized the Veteran's level of occupational and social impairment by checking a box for the 10 percent criteria.  The examiner noted the following symptoms: recurrent and involuntary distressing memories and dreams, dissociative reactions, intense or prolonged psychological distress at cues of trauma, marked physiological reactions to cues of trauma, avoidance of thoughts and feelings associated with trauma, avoidance of external cues of trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, hypervigilance, exaggerated startle response, problems with concentration, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner assessed the Veteran as cooperative, alert, oriented, having a depressed and anxious mood, broad affect, normal speech, goal-directed thought, no delusions or hallucinations, mild memory impairment, intact abstract thinking, intact judgment and insight, and the ability to manage finances.  

The evidence shows that the Veteran had generally the same symptoms throughout the period on appeal including flashbacks, nightmares, difficulty with crowds and interpersonal relationships, anxiousness, hypervigilance, obsessive checking rituals, depression and feelings of hopelessness, off and on suicidal thoughts, and some need to be reminded to maintain his hygiene and appearance.  Because of the consistency of symptoms, the Board finds that staged ratings are not necessary.  
See Fenderson, 12 Vet. App. at 126-127.  Many of the Veteran's symptoms, such as impaired short-term memory, disturbances in mood and motivation, and difficulty with interpersonal relationships, are indicative of the reduced reliability and productivity contemplated by the 50 percent rating criteria.  Other symptoms, such as suicidal ideation, obsessive rituals, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances, are contemplated by the 
70 percent rating criteria.  In situations where the evidence is split as to the degree of disability, all reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3. Accordingly, the Board finds that the Veteran met the criteria for a 70 percent rating for PTSD for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411. 

However, the Board finds that the evidence weighs against a finding of total occupational and social impairment.  The Veteran continued to have successful relationships with his children and grandson, take care of himself, and complete household chores and other tasks.  While he reported some instances of neglect for personal hygiene and suicidal ideations, these instances are not frequent enough as to cause total impairment.  On many occasions, he denied suicidal ideations and was observed with good grooming and appearance.  He maintained the judgment and insight to know the importance of his family and how his death would affect them.  For months at a time, the Veteran's wife was away from home and the Veteran cared for himself and his home and attended all scheduled treatment.  The Veteran noted some thoughts of hurting others but there is no evidence of violence or acting on these thoughts.  Although he had limited social interactions, he successfully interacted with treating providers, members of his treatment group, and completed activities with other veterans, including fishing and travel.  The October 2016 note of auditory and visual hallucinations and delusions is not consistent with the record and is not considered indicative of the Veteran's disability picture.  The Veteran was always found to be fully oriented, with normal thought processes, no significant memory impairment, and the capability to manage his finances.  The Veteran's symptoms did not cause the level of total impairment contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.   

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for PTSD.  When his PTSD is rated 70 percent disabling, he satisfies the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  See Rice, 22 Vet. App. at 452 (noting that, while "the rating schedule is based on the 'average impairment in earning capacity caused by a disability,' . . . entitlement to TDIU is based on an individual's particular circumstance").

The criteria for compensation based on TDIU have been met from January 1, 2011.  See 38 C.F.R. § 4.16.  

The evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD.  The Veteran completed high school and attended 30 hours of college but did not graduate.  See Application for TDIU; July 2010 VA examination.  After separating from the Marines, he worked for nearly 40 years as a mail carrier for the United States Postal Service.  His last day of employment was December 31, 2010.  The Veteran's work history and education qualify him generally for labor and customer service work.

As discussed above, the Veteran's PTSD symptoms interfere with his ability for adequate interpersonal interaction, concentration, focus, and short-term memory.  In a September 2016 letter, the Veteran's treating psychiatrist wrote that he was unemployable as a direct result of his PTSD.  In various examinations and treatment records, the Veteran reported having to retire because he was getting aggravated with co-workers and the job was causing additional stress and anxiety symptoms.  While work as a letter carrier would be isolated, the Veteran would need to be able to concentrate, use short-term memory, and interact with supervisors, co-workers, and customers on occasion.  Based on his symptoms and the degree of cognitive and interpersonal impairment combined with his work history and education, the Board finds that Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  See 38 C.F.R. §§ 4.3, 4.16.  He is eligible for TDIU benefits beginning on January 1, 2011, his first day of unemployment.  

At present, there are no special monthly compensation concerns as PTSD is the Veteran's only service-connected disability.


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent, but not higher, for PTSD for the entire period on appeal is granted.

Compensation for TDIU beginning January 1, 2011 is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


